DETAILED ACTION
The amendment filed on 02/12/2021 has been entered and fully considered. Claims 1-12, 14, 17, 19, 21, 23-24 and 27-28 are pending. Claims 12, 14, 17, 19, 21, 23-24 and 27 have been withdrawn from consideration. Claims 1-11 and 28 are considered on merits, of which claim 1 and 4 are amended, and Claim 28 is newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irimia et al. (WO 2015/042436, IDS) (Irimia).
Fig. 1B of Irimia is shown in the following:
[AltContent: textbox (M)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein M is the migration chamber that has inlets 114.
Regarding claim 1, Irimia discloses a microfluidic device comprising:
(a) a sample loading chamber (102) comprising plurality of outlets (112) (Fig. 1B, par [0075]),
(b) a migration chamber (M) having plurality of inlets (114) and configured and sized to provide motile cells a choice of directional migration (Fig. 1B, par [0075]), and
(c) plurality of migration channels (112 to114) arranged in fluid communication between the outlets of the sample loading chamber (102) and the inlets of the migration chamber, wherein each migration channel is connected to enable a sample to flow from an outlet of the sample loading chamber to an inlet of the migration chamber (Fig. 1B, par [0075]), and wherein all migration channels (112 to 114) are connected to the same migration chamber (M) (Fig. 1B, par [0075]).

Regarding claim 3, Irimia discloses that wherein inlet ends of the migration channels are sized to exclude red blood cells to a greater extent than neutrophils from entering the migration channels (par [0071]).
Regarding claim 4, Irimia discloses that the microfluidic device further comprising a baffle (106) arranged in fluid communication between the outlets of the sample loading chamber and the migration channels or within the one or more migration channels, but at a point before each migration channel enters an inlet of the migration chamber (Fig. 1B, par [0068]).
Regarding claim 5, Irimia discloses that wherein the baffle comprises one or more passageways (110) configured to inhibit the movement of red blood cells through the baffle to a greater extent than the baffle inhibits movement of the neutrophils through the baffle (Fig. 1B, par [0071][0072]).
Regarding claim 6, Irimia discloses that wherein a cross-sectional area of the baffle passageway normal to the sample transport path in the baffle passageway is less than a red blood cell cross-sectional area, and wherein a width of the cross-sectional area is less than a red blood cell diameter (par [0071][0072]).
Regarding claim 7, Irimia discloses that the microfluidic device further comprising an exit channel (114) in fluid communication with the migration channel at a point beyond the baffle and before the migration channel enters the inlet of the migration chamber (M) (Fig. 1B, par [0075]).
Regarding claim 8, Irimia discloses that wherein the cross-sectional area of the migration channels or baffle passageways is greater than a red blood cell cross-sectional area, and wherein one or more migration channels or baffle passageways have at least one turn, such that red blood cells are prevented from moving past the turn (par [0074]).
Regarding claim 9, Irimia discloses that wherein the device comprises:
a plurality of baffle passageways (110) (Fig. 1B, par [0071]); and
a plurality of migration channels (112-114) (Fig. 1B, par [0068]);

wherein the migration channels and the migration chamber each comprise a transparent cover material to enable motility of neutrophils to be monitored in the migration channels and the migration chamber (par 0085]).
Regarding claim 10, Irimia discloses that wherein the microfluidic device comprises a substrate, and wherein the chambers and channels of the device are arranged in fluid communication on the substrate (par [0083]).
Regarding claim 11, Irimia discloses that the microfluidic device further comprising a buffer liquid that includes no exogenous chemical attractant (par [0089]).

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Irimia does not disclose or fairly suggest that wherein the migration chamber comprises a maze chamber.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797